Woodward, J.:
The- plaintiff brings this, action to recover his commission as a broker in bringing about an exchange .of real estate: In the con*181tract between the defendant and the party brought by the plaintiff it is recited that “ It is understood that Louis Cowan and Morris A. Willner are the brokers who brought about the exchange of this property and they are entitled to commissions as follows.” Then follow the terms on which the contracting parties admit that the commissions are to he paid, hut it is not shown that the plaintiff was any party to this agreement that the commission should only he paid on the transfer of title. The evidence is sufficient to show that the plaintiff was employed; that he did bring a party who was willing to, and did contract, on the basis proposed by the defendant, and we are of opinion that there is nothing in the evidence to show that he was not entitled to his commission. The fact that the plaintiff with Louis Cowan appear to have acted for both parties is not fatal under the circumstances here disclosed, for it appears that both parties to the contract knew the relations of the- brokers to the matter; the contract specially provided that the defendant was to pay $140 commission and the other party to the contract was to pay $175,- and the evidence shows that it was all understood.
The judgment appealed from should be affirmed, with costs.
Jenks, Hooker, Gaynor and Rich, JJ., concurred.
Judgment of the Municipal Court affirmed, with costs.